Citation Nr: 0515505	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
vocal cords, including as secondary to service-connected 
sinusitis.

2.  Entitlement to service connection for a lung disorder, 
including as secondary to service-connected sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1953 to August 
1955.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The Board remanded these claims to 
the Appeals Management Center (AMC) for additional action in 
November 2004.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.  

2.  A disorder of the vocal cords is not related to the 
veteran's period of service or his service-connected 
sinusitis.

3.  A lung disorder is not related to the veteran's period of 
service or his service-connected sinusitis.


CONCLUSIONS OF LAW

1.  A disorder of the vocal cords was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2004).

2.  A lung disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claims at issue in 
this appeal does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 



Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice in June 
2002, before initially denying the veteran's claims of 
entitlement to service connection for a disorder of the vocal 
cords and a lung disorder in a rating decision dated 
September 2002.  The timing of this notice thus reflects 
compliance with the express requirements of the law as found 
by the Court in Pelegrini II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of his appeal also reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

In the June 2002 notice, the RO acknowledged the veteran's 
claims for service connection, explained to him the evidence 
needed to substantiate those claims, indicated whether VA 
would obtain such evidence or whether it was the veteran's 
responsibility to do so, notified him of VA's duty to assist, 
and indicated that it was developing his claims pursuant to 
that duty.  The RO noted that it would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claims, including medical records, employment records, 
and records from federal agencies, provided the veteran 
identified the sources and dates of those records.  The RO 
also noted that, ultimately, it was the veteran's 
responsibility to submit evidence to support his claims.  The 
RO indicated that if the veteran wished VA to obtain medical 
reports on his behalf, he should sign the enclosed forms 
authorizing their release.

Moreover, in a rating decision dated September 2002, a 
statement of the case issued in December 2002, letters dated 
June 2004 and December 2004, a remand issued in November 
2004, and a supplemental statement of the case issued in 
February 2005, VA, via the RO, AMC and the Board, provided 
the veteran some of the same information furnished in the 
aforementioned VCAA notice, notified the veteran of the 
change in the law, and specifically requested the veteran to 
submit, or notify VA of the existence of, all evidence that 
he had pertaining to his claims.  As well, the RO identified 
the reasons for which the veteran's claims were denied, the 
evidence it had requested in support of those claims, the 
evidence it had considered in denying those claims, and the 
evidence still needed to substantiate those claims.  The RO 
also furnished the veteran the provisions governing VA's 
duties to notify and assist.   

Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  It secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his claims, including 
service medical records and VA treatment records.  In a 
written statement received in January 2005, in response to a 
letter the RO sent to the veteran requesting the veteran to 
submit or identify all pertinent outstanding evidence, the 
veteran indicated that everything was at VA.  

As well, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording him VA 
examinations, during which examiners discussed the etiology 
of the veteran's larynx and lung disorders.    

Under the facts of this case, the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran, the Board deems the record ready for appellate 
review.   

II.  Analysis of Claims

In written statements submitted during the course of this 
appeal, the veteran alleges that he is entitled to service 
connection for disorders of the vocal cords and lungs 
secondary to sinus drainage caused by his service-connected 
sinusitis.  He explains that his sinuses drain into his 
throat and lungs, causing breathing problems.  The veteran 
and his representative argue that the claims at issue in this 
appeal should be granted based on the doctrine of reasonable 
doubt.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As previously indicated, the veteran in this case had active 
service from August 1953 to August 1955.  According to his 
service medical records, during that time frame, he did not 
report any symptomatology associated with his vocal cords or 
lungs.  In October 1954, he was involved in a car accident, 
which caused multiple injuries, none involving his vocal 
cords or lungs.  However, he underwent testing for those 
injuries as well as pneumonia and x-rays of the lungs 
revealed no evidence of pulmonary or cardiac pathology.  On 
separation examination conducted in August 1955, an examiner 
noted normal clinical evaluations of the throat, lungs and 
chest.

Following discharge, the veteran underwent VA examinations 
and received VA and private treatment for multiple medical 
complaints, including sinus drainage and breathing 
difficulties.  During VA examinations conducted in July 1968 
and February 1994, the veteran did not report and the 
examiners did not note any symptoms associated with the 
veteran's vocal cords.  An examiner did indicate, however, 
that the veteran had a history of chronic obstructive 
pulmonary disease.  Other physicians confirmed this diagnosis 
and other lung disorders, including, in part, pneumonitis, 
bronchitis, and emphysema, during VA outpatient treatment 
rendered from 1997 to 2001.  During a VA examination 
conducted in June 2001, the veteran reported continued 
breathing difficulties, hoarseness and sinus problems.  The 
examiner did not diagnose any vocal cord or lung disorder.  

In a rating decision dated September 2001, the RO granted the 
veteran service connection for sinusitis secondary to 
service-connected facial injuries of the nose and mouth.  
Service connection for this disability is still in effect.  
In May 2002, the veteran filed a claim for service connection 
for disorders of the vocal cords and lungs secondary to sinus 
drainage caused by his service-connected sinusitis.  

Since then, he has undergone additional VA examinations and 
received additional VA treatment, including surgery, for lung 
complaints.  During a VA examination conducted in July 2002, 
the veteran reported that, since he was involved in a motor 
vehicle accident in service and severely injured his face, he 
had been having daily bouts of post-nasal drip, frontal 
headaches, a sore throat and laryngitis.  The examiner noted 
no disorder of the vocal cords or lungs and indicated that x-
rays did not show paranasal sinusitis.  

During VA inpatient and outpatient treatment visits from 2002 
to 2005, the veteran intermittently expressed lung complaints 
and physicians continued to diagnose various lung disorders, 
including, in part, chronic obstructive pulmonary disease and 
pneumonia.    

In March 2004, during another VA examination, the veteran did 
not express any complaints associated with his vocal cords or 
lungs.  An examiner noted normal throat and lung 
examinations.  Subsequently, during a VA nose, sinus, pharynx 
and larynx examination and a VA respiratory examination 
conducted in January 2005, however, he reported that he lost 
his voice two to three times yearly for a week, primarily in 
the winter, and had breathing difficulties.  

The examiner who conducted the former examination reviewed 
the claims file, recorded the veteran's medical history, 
conducted a thorough evaluation, and diagnosed vasomotor 
rhinitis and muscular tension dysphonia probably secondary to 
gastroesophageal reflux disease.  He opined that the 
veteran's loss of voice, which occurred occasionally during 
the winter, was most likely related to muscular tension 
dysphonia and vasomotor rhinitis with postnasal discharge.  
He further opined that the nasal congestion was related to 
the partial collapse of the veteran's nasal tip, which 
resulted from the injury sustained in service from the car 
accident.  The examiner concluded that the condition of the 
larynx was not related to any service-connected condition, 
including sinusitis, or to the veteran's period of active 
service.  He pointed out that the sinus condition had 
resolved as a result of sinus surgery performed ten years 
earlier. 

The examiner who conducted the latter examination reviewed 
the claims file, recorded the veteran's history, which 
included chronic smoking for 40 to 45 years, conducted a 
thorough evaluation, and diagnosed chronic obstructive 
pulmonary disease and emphysema.  He opined that these 
diseases were due to the veteran's history of tobacco smoking 
and were not related to sinusitis or the veteran's period of 
active service.  

The veteran has not submitted a medical opinion refuting 
those of the VA examiners.  To merit an award of service 
connection on a direct or secondary basis, the veteran must 
submit competent evidence establishing the existence of a 
present disability resulting from service or a service-
connected disability.  In this case, the veteran has 
submitted no evidence, other than his own assertions, 
establishing that he has disorders of the vocal cords and 
lungs, which are etiologically related to service.  These 
assertions, alone, are considered insufficient to diagnose a 
current disability or to establish the necessary etiological 
relationship between a current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).

Given the foregoing, the Board finds that a disorder of the 
vocal cords (larynx disorder) is not related to the veteran's 
period of active service or his service-connected sinusitis.  
The Board also finds that a lung disorder is not related to 
the veteran's period of active service or his service-
connected sinusitis.  Based on these findings, the Board 
concludes that a disorder of the vocal cords and a lung 
disorder were not incurred in or aggravated by service and 
are not proximately due to or the result of a service-
connected disability.  The evidence is not in relative 
equipoise with regard to either of the veteran's claims; 
therefore, the veteran is not entitled to the benefit of the 
doubt in the resolution thereof.  Rather, as the 
preponderance of the evidence is against each claim, the 
claims must be denied.   




ORDER

Service connection for a disorder of the vocal cords, 
including as secondary to service-connected sinusitis, is 
denied.

Service connection for a lung disorder, including as 
secondary to service-connected sinusitis, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


